 



Exhibit 10.10
MASTER TERMS AND CONDITIONS FOR CONVERTIBLE BOND HEDGING TRANSACTIONS
BETWEEN CITIBANK, N.A. AND PHH CORPORATION
          The purpose of this Master Terms and Conditions for Convertible Bond
Hedging Transactions (this “Master Confirmation”), dated as of March 27, 2008,
is to set forth certain terms and conditions for convertible bond hedging
transactions to be entered into between Citibank, N.A. (“Citi”) and PHH
Corporation (“Counterparty”). Each such transaction (a “Transaction”) entered
into between Citi and Counterparty that is to be subject to this Master
Confirmation shall be evidenced by a written confirmation substantially in the
form of Exhibit A hereto, with such modifications thereto as to which
Counterparty and Citi mutually agree (a “Confirmation”). This Master
Confirmation and each Confirmation together constitute a “Confirmation” as
referred to in the Agreement specified below.
          This Master Confirmation and a Confirmation evidence a complete
binding agreement between you and us as to the terms of the Transaction to which
this Master Confirmation and such Confirmation relates. This Master Confirmation
and each Confirmation hereunder shall supplement, form a part of, and be subject
to an agreement in the form of the 1992 ISDA Master Agreement
(Multicurrency-Cross Border) as if we had executed an agreement in such form on
the Trade Date of the first such Transaction (but without any Schedule except
for the election of (i) the laws of the State of New York as the governing law
and (ii) United States dollars as the Termination Currency) between Citi and
Counterparty, and such agreement shall be considered the “Agreement” hereunder.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Master Confirmation. For the purposes of the Definitions,
each reference herein or in any Confirmation hereunder to a Unit shall be deemed
to be a reference to a Call Option or an Option, as context requires.
          THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
          The Transactions under this Master Confirmation shall be the sole
Transactions under the Agreement. If there exists any ISDA Master Agreement
between Citi and Counterparty or any confirmation or other between Citi and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Citi and Counterparty, then notwithstanding anything to the contrary in
such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Citi and Counterparty are parties, the Transactions under
this Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.
          1. In the event of any inconsistency between this Master Confirmation,
on the one hand, and the Definitions or the Agreement, on the other hand, this
Master Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation will govern. With respect to a Transaction,
capitalized terms used herein that are not otherwise defined shall have the
meaning assigned to them in the Confirmation relating to such Transaction.
          2. Each party will make each payment specified in this Master
Confirmation or a Confirmation as being payable by such party, not later than
the due date for value on that date in the place of the account specified

 



--------------------------------------------------------------------------------



 



below or otherwise specified in writing, in freely transferable funds and in a
manner customary for payments in the required currency.
          3. Confirmations and General Terms:
          This Master Confirmation and the Agreement, together with the
Confirmation relating to a Transaction, shall constitute the written agreement
between Counterparty and Citi with respect to such Transaction.
          Each Transaction to which a Confirmation relates is a Convertible Bond
Hedging Transaction, which shall be considered a Share Option Transaction for
purposes of the Definitions, and shall have the following terms:

     
Trade Date:
  As set forth in the Confirmation for such Transaction
 
   
Effective Date:
  As set forth in the Confirmation for such Transaction
 
   
Option Type:
  Call
 
   
Option Style:
  Modified American (as described below)
 
   
Seller:
  Citi
 
   
Buyer:
  Counterparty
 
   
Shares:
  The Common Stock of Counterparty, par value USD 0.0001 per share (Ticker
Symbol: “PHH”).
 
   
Convertible Notes:
  As set forth in the Confirmation for such Transaction
 
   
Indenture:
  As set forth in the Confirmation for such Transaction
 
   
Number of Units:
  As set forth in the Confirmation for such Transaction.
 
   
Unit Entitlement:
  As set forth in the Confirmation for such Transaction
 
   
Strike Price:
  As set forth in the Confirmation for such Transaction
 
   
Applicable Percentage:
  As set forth in the Confirmation for such Transaction
 
   
Number of Shares:
  As set forth in the Confirmation for such Transaction
 
   
Premium:
  As set forth in the Confirmation for such Transaction
 
   
Premium Payment Date:
  As set forth in the Confirmation for such Transaction
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange:
  All Exchanges
 
   
Calculation Agent:
  Citi.

          4. Procedure for Exercise:

     
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date”, as defined in the Indenture, of Convertible Notes,
subject to the provisions of Section 11(e)(ii) hereof; provided that in no event
shall a Conversion Date be deemed to occur hereunder (and no exercise of any
Units shall occur) with respect to Convertible Notes as to

2



--------------------------------------------------------------------------------



 



     
 
  which Counterparty makes the election to designate a financial institution as
described in Section 5.17 of the Indenture, and such financial institution
accepts such Convertible Notes (regardless of whether such financial institution
delivers any required amounts due upon exchange, or whether such Convertible
Notes are resubmitted to Counterparty for conversion following a failure by such
financial institution to deliver amounts due upon exchange or otherwise), unless
on or prior to the fifth Exchange Business Day following such acceptance, such
financial institution informs Counterparty that it will not honor such exchange
and Counterparty shall be obligated, pursuant to the Indenture, to deliver the
amounts due upon conversion, in which case such Conversion Date shall be a
Conversion Date hereunder upon the Counterparty’s delivery of a Notice of
Exercise as described below (but with the Notice Deadline being, for this
purpose, such fifth Exchange Business Day) and the Calculation Agent shall have
the right to adjust the Delivery Obligation as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Citi in connection with its hedging activities
(including the unwind of any hedge position).
 
   
Required Exercise on
Conversion Dates:
  On each Conversion Date, a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount satisfying all of the
requirements for conversion on such Conversion Date in accordance with the terms
of the Indenture shall be automatically exercised, subject to “Notice of
Exercise” below.
 
   
Expiration Date:
  As set forth in the Confirmation for such Transaction
 
   
Multiple Exercise:
  Applicable, as provided above under “Required Exercise on Conversion Dates”.
 
   
Minimum Number of Units:
  Zero
 
   
Maximum Number of Units:
  Number of Units
 
   
Integral Multiple:
  Not Applicable
 
   
Automatic Exercise:
  As provided above under “Required Exercise on Conversion Dates”.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Definitions, in order to
exercise any Units, Counterparty must notify Seller in writing prior to 5:00 PM,
New York City time, on the Scheduled Trading Day prior to the first day of the
“Observation Period”, as defined in the Indenture, relating to the Convertible
Notes converted on the Conversion Date relating to the relevant Exercise Date
(the “Notice Deadline”) of (i) the number of Units being exercised on such
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date and (iii) the “Cash

3



--------------------------------------------------------------------------------



 



     
 
  Percentage” (as such term is defined in the Indenture) for the Convertible
Notes converted on the Conversion Date relating to the relevant Exercise Date;
provided that if the Conversion Date for such Units occurs on or after the 65th
Scheduled Trading Day (as defined in the Indenture) immediately preceding the
Expiration Date, the Notice Deadline solely with respect to the information
described in clause (i) and clause (ii) above shall be 5:00 PM, New York City
time, on the Scheduled Trading Day (as defined in the Indenture) immediately
preceding the Expiration Date (it being understood and agreed that Counterparty
shall, subject to the immediately succeeding paragraph, be required to notify
Citi in writing prior to 5:00 PM, New York City time, on the Scheduled Trading
Day prior to the first day of the relevant “Observation Period” of the
information described in clause (iii) above); provided, further, that,
notwithstanding the foregoing (except in the case of an Observation Period that
commences on or after the 65th Scheduled Trading Day immediately preceding the
Expiration Date), such notice shall be effective so long the notice is given
after the Notice Deadline but prior to 5:00 PM (New York City time) on the fifth
Exchange Business Day of such “Observation Period”, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Citi in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of its not having received such notice prior to the Notice
Deadline.
 
   
 
  Notwithstanding anything to the contrary in the Indenture or the Notice of
Exercise, for purposes of the Transactions hereunder, Counterparty shall be
deemed to have designated a “Cash Percentage” (as such term is defined in the
Indenture) for the Convertible Notes pursuant to clause (iii) above equal to
100%, unless on the date of its election of something other than “Cash
Percentage” under the Indenture equal to 100%, Counterparty shall represent to
Citi that, as of such date, (i) it is not in possession of any material
non-public information with respect to itself or the Shares and (ii) it has
obtained the requisite shareholder vote for the issuance of any Shares in
settlement of such Convertible Notes pursuant to the Indenture.

          5. Settlement Terms:

     
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes converted on
such Conversion Date under the terms of the Indenture; provided that the
Settlement Date will not be prior to the date one Settlement Cycle following the
final day of the “Observation Period”, as defined

4



--------------------------------------------------------------------------------



 



     
 
  in the Indenture.
 
   
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Seller will deliver to
Counterparty, on the related Settlement Date, the product of the Applicable
Percentage and a number of Shares and/or amount of cash in USD equal to the
aggregate number of Shares and/or amount of cash in USD that Counterparty is
obligated to deliver to the holder(s) of the Convertible Notes converted on such
Conversion Date pursuant to the Net Share Provision of the Indenture (the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares (or cash) that Counterparty is obligated to deliver to
holder(s) of the Convertible Notes as a result of any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture and the
Seller shall have no delivery obligation hereunder with respect to the “Daily
Principal Return” (as defined in the Indenture). For the avoidance of doubt, if
the aggregate “Daily Conversion Value” (as defined in the Indenture) in respect
of each USD1,000 principal amount of Convertible Notes is less than or equal to
USD1,000, Seller will have no delivery obligation hereunder.
 
   
Net Share Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Excluded Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
Notice of Delivery Obligation:
  No later than the Scheduled Trading Day immediately following the last day of
the “Observation Period”, as defined in the Indenture, Counterparty shall give
Seller notice of the final number of Shares and/or amount of cash comprising the
Convertible Obligation; provided, that with respect to any Exercise Date
occurring on or after the 65th Scheduled Trading Day (as defined in the
Indenture) immediately preceding the Expiration Date, Counterparty may provide
Citi with a single notice of the aggregate number of Shares and/or the amount of
cash comprising the Convertible Obligation for all Exercise Dates occurring on
or after such Scheduled Trading Day (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise, as set
forth above, in any way).
 
   
Other Applicable Provisions:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement were applicable to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares. In addition, notwithstanding anything to the contrary in the Equity

5



--------------------------------------------------------------------------------



 



     
 
  Definitions, Seller may, in whole or in part, deliver Shares in certificated
form representing the Delivery Obligation to Counterparty in lieu of delivery
through the Clearance System.

          6. Adjustments:

     
Method of Adjustment:
  Notwithstanding Section 11.2 of the Definitions, upon the occurrence of any
event or condition set forth in the Dilution Provisions of the Indenture, the
Calculation Agent shall make the corresponding adjustment in respect of any one
or more of the Strike Price, Number of Units, the Unit Entitlement and any other
variable relevant to the exercise, settlement or payment of such Transaction, to
the extent an analogous adjustment is made under the Indenture. For the
avoidance of doubt, in no event shall there be any adjustment hereunder as a
result of an adjustment to the “Conversion Rate” (as defined in the Indenture)
pursuant to the Excluded Provisions.

          7. Extraordinary Events:

     
Merger Events:
  Notwithstanding Section 12.1(b) of the Definitions, a “Merger Event” means the
occurrence of any event or condition set forth in the Merger Provision of the
Indenture.
 
   
 
  Immediately upon the occurrence of any Merger Event, Counterparty shall notify
the Calculation Agent of such Merger Event; and once the adjustments to be made
to the terms of the Indenture and the Convertible Notes in respect of such
Merger Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
promptly (but in any event prior to the Merger Date) notify the Calculation
Agent of the weighted average of the types and amounts of consideration received
by the holders of Shares entitled to receive cash, securities or other property
or assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election or if no holders of Shares affirmatively
make such an election, the types and amount of consideration actually received
by such holders.
 
   
Tender Offer:
  Applicable. Notwithstanding Section 12.1(d) of the Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in the Tender
Offer Provision of the Indenture.
 
   
Consequences of Merger Events and Tender Offers:
  Notwithstanding Sections 12.2 and 12.3 of the Definitions, upon the occurrence
of a Merger Event or Tender Offer, the

6



--------------------------------------------------------------------------------



 



     
 
  Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
the Strike Price, the Number of Units, the Unit Entitlement and any other
variable relevant to the exercise, settlement or payment of the Transaction, to
the extent an analogous adjustment is made under the Indenture; provided that
(i) such adjustment shall be made without regard to any adjustment to the
Conversion Rate for the issuance of additional shares as set forth in the
Excluded Provisions of the Indenture; and (ii) if such adjustment would (but for
this clause (ii)) result in the Shares including (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia, no
such adjustment shall be made and instead such Merger Event or Tender Offer
shall be an Additional Termination Event with respect to which (1) the
Transaction is the sole Affected Transaction and (2) Counterparty shall be the
sole Affected Party.
 
   
Dilution Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
Merger Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Tender Offer Provision:
  As set forth in the Confirmation for such Transaction.
 
   
Make-Whole Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination). In addition to the
provisions of Section 12.6(a)(iii) of the Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed or re-traded on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately re-listed
or re-traded on any such exchange, such exchange shall thereafter be deemed to
be the Exchange and the Calculation Agent shall make any adjustments it deems
necessary to the terms of the Transaction, as if Modified Calculation Agent
Adjustment were applicable to such event.

          8. Additional Disruption Events:

     
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable

7



--------------------------------------------------------------------------------



 



     
Hedging Disruption:
  Not Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Determining Party
  For all applicable Additional Disruption Events, Citi.

          9. Acknowledgements:

     
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

          10. Representations, Warranties and Agreements:
          (a) In connection with this Master Confirmation, each Confirmation,
each Transaction to which a Confirmation relates and any other documentation
relating to the Agreement, each party to this Master Confirmation represents and
warrants to, and agrees with, the other party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act of 1933, as amended (the “Securities Act”); and
     (ii) it is an “eligible contract participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended (the “CEA”), and this Master
Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Counterparty hereby repeats the representations and warranties of
Counterparty set forth in Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of March 27, 2008 between, among others, Counterparty and
Citi as a representative of the Initial Purchasers (as defined in the Purchase
Agreement), and, in addition, represents and warrants to, and agrees with, Citi
on the Trade Date of each Transaction that:
     (i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;
     (ii) its investments in and liabilities in respect of such Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;
     (iii) it understands that Citi has no obligation or intention to register
such Transaction under the Securities Act or any state securities law or other
applicable federal securities law;
     (iv) it understands that no obligations of Citi to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Citi or any governmental agency;
     (v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO

8



--------------------------------------------------------------------------------



 



ACCEPT SUCH TERMS AND CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH
RISKS;
     (vi) it is not on the date hereof, in possession of material non-public
information with respect to Counterparty or the Shares;
     (vii) it is not entering into any Transaction to create, and will not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (viii) it is not on the date hereof engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the sixth Scheduled Trading Day immediately following the Trade Date, engage in
any such distribution;
     (ix) on the Trade Date (A) its assets at their fair valuation exceed its
liabilities, including contingent liabilities, (B) its capital is adequate to
conduct its business and (C) it has the ability to pay its debts and obligations
as such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature;
     (x) such Transaction, any repurchase of the Shares by Counterparty in
connection with such Transaction and the issuance of Convertible Notes with
respect to such Transaction were approved by its board of directors and publicly
announced, solely for the purposes stated in such board resolution and public
disclosure;
     (xi) there is no internal policy, whether written or oral, of Counterparty
that would prohibit it from entering into any aspect of such Transaction,
including, but not limited to, the purchases of Shares to be made pursuant
thereto;
     (xii) it is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;
     (xiii) without limiting the generality of Section 13.1 of the Definitions,
Counterparty acknowledges that Citi is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, Issue
No. 01-6, Issue No. 03-6 (or any successor issue statements) or Issue No. 07-5
or under FASB’s Liabilities & Equity Project; and
     (xiv) without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
          (c) Counterparty shall deliver to Citi an opinion of counsel, dated as
of the Effective Date for each Transaction hereunder and reasonably acceptable
to Citi in form and substance, with respect to the matters set forth in Section
3(a) of the Agreement with respect to such Transaction.
          11. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
will apply to each Transaction under this Master Confirmation as such terms are
defined under the 1992 ISDA Master Agreement (Multicurrency—Cross Border).

9



--------------------------------------------------------------------------------



 



          (b) Alternative Calculations and Citi Payment on Early Termination and
on Certain Extraordinary Events. If, Citi owes Counterparty any amount in
connection with a Transaction hereunder pursuant to Section 12.7 or 12.9 of the
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Citi Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Citi to satisfy any such Citi Payment Obligation
by delivery of Termination Delivery Units (as defined below) by giving
irrevocable telephonic notice to Citi, confirmed in writing within one Scheduled
Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York time on the
Merger Date, the Announcement Date (in the case of Nationalization, Insolvency
or Delisting), Early Termination Date or date of cancellation, as applicable
(“Notice of Citi Termination Delivery”); provided that (i) if Counterparty does
not validly request Citi to satisfy its Citi Payment Obligation by Termination
Delivery Units, Citi shall have the right, in its sole discretion, to satisfy
its Citi Payment Obligation by Termination Delivery Units, notwithstanding
Counterparty’s election to the contrary and (ii) Counterparty shall not have the
right, notwithstanding any notice to the contrary, to request Citi to satisfy
its Citi Payment Obligation by Termination Delivery Units unless on the date of
any such notice, Counterparty represents to Citi that, as of such date, it is
not in possession of any material non-public information with respect to itself
or the Shares. Within a commercially reasonable period of time following receipt
of a Notice of Citi Termination Delivery, Citi shall deliver to Counterparty a
number of Termination Delivery Units having a cash value equal to the amount of
such Citi Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation).
“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency or
Nationalization), one Share or (ii) in the case of an Insolvency or
Nationalization, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency or Nationalization. If a Termination Delivery
Unit consists of property other than cash and Counterparty provides irrevocable
written notice to the Calculation Agent on or prior to the Closing Date or the
date of such Termination Event, Event of Default or an Additional Disruption
Event, as the case may be, that it elects to have Citi deliver cash in lieu of
such other property, the Calculation Agent will replace such property with cash
as a component of a Termination Delivery Unit in such amount, as determined by
the Calculation Agent in its discretion by commercially reasonable means, as
shall have a value equal to the value of the property so replaced. If such
Insolvency or Nationalization involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.
          (c) Set-Off and Netting. Neither party under any circumstances shall
have the right to set off or net any obligation that it may have to the other
party under this Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Master Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.
          (d) Transfer or Assignment. (i) Counterparty shall have the right to
transfer or assign its rights and obligations hereunder to persons who are
broker-dealers, banks, investment advisors, investment banks or other persons in
the derivatives industry with respect to all, but not less than all, of the
Options hereunder (such Options, the “Transfer Options”); provided that such
transfer or assignment shall be subject to reasonable conditions that Citi may
impose, including but not limited, to the following conditions:

10



--------------------------------------------------------------------------------



 



          (A) With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations to Citi pursuant to
Section 11(o) or any obligations under Section 11(q) of this Master
Confirmation;
          (B) Any Transfer Options shall only be transferred or assigned to a
third party that is a U.S. person (as defined in the Internal Revenue Code of
1986, as amended);
          (C) Such transfer or assignment shall be effected on terms, including
any reasonable undertakings by such third party (including, but not limited to,
an undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Citi, will not expose Citi to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Citi;
          (D) Citi will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Citi would have
been required to pay to Counterparty in the absence of such transfer and
assignment;
          (E) An Event of Default, Potential Event of Default or Termination
Event will not occur as a result of such transfer and assignment;
          (F) Without limiting the generality of clause (B), Counterparty shall
cause the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Citi to permit Citi to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
          (G) Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Citi in connection with
such transfer or assignment.
          (ii) Citi may transfer or assign its rights and obligations hereunder
and under the Agreement, in whole or in part, to any of its affiliates without
the consent of Counterparty, provided that Counterparty shall have recourse to
Citi in the event of the failure by the transferee to perform any of such
obligations hereunder. If at any time at which (1) Citi’s “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and rules promulgated
thereunder) exceeds 8.0% of Counterparty’s outstanding Shares, (2) the Units
Equity Percentage (as defined below) is at or exceeds 14.5%, or (3) the quotient
of (x) the number of “control shares” (as such term is used in Section 3-701(d)
of the Maryland Control Share Acquisition Act) owned by Citi divided by (y) the
number of Counterparty’s outstanding Shares (the “Control Share Percentage”)
exceeds 8.0%, Citi, in its discretion, is unable to effect a transfer or
assignment to a third party after using commercially reasonable efforts on
pricing terms reasonably acceptable to Citi and within a time period reasonably
acceptable to Citi such that (1) Citi’s “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and rules promulgated thereunder) is
reduced to 8.0% of Counterparty’s outstanding Shares or less, (2) the Units
Equity Percentage is reduced to 14.5% or less or (3) the Control Share
Percentage is reduced to 8.0% or less, Citi may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that (1) its “beneficial ownership” following
such partial termination will be equal to or less than 8.0%, (2) the Units
Equity Percentage following such partial termination will be less than 14.5% or
(3) the Control Share Percentage following such partial termination will be
equal to or less than 8.0%. In the event that Citi so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 11(b)
of this Master Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction.

11



--------------------------------------------------------------------------------



 



          (e) Additional Termination Events. (i) For any Transaction, the
occurrence of (A) an event of default with respect to Counterparty under the
terms of the Convertible Notes for such Transaction that results in an
acceleration of such Convertible Notes pursuant to the terms of the Indenture or
(B) an Amendment Event shall be an Additional Termination Event with respect to
which such Transaction is the sole Affected Transaction and Counterparty shall
be the sole Affected Party. In the case of clause (A), either party shall be
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement; provided that (1) Counterparty shall not be entitled to designate an
Early Termination Date unless it is has represented to Seller that, on the date
of its election, it is not in possession of any material non-public information
with respect to itself or the Shares and (2) no Early Termination Date
designated by Counterparty shall be effective unless it is at least 10 Exchange
Business Days following notice from Counterparty or the Trustee (as defined in
the Indenture) of the occurrence of such event of default. In the case of clause
(B), Seller shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement; provided that Seller may designate an
Early Termination Date following such Amendment Event only if (1) Seller
provides prior written notice to Counterparty proposing that for purposes of the
Transactions hereunder “Indenture” shall mean the Indenture as in effect
immediately prior to the effectiveness of any such Amendment Event and
(2) Counterparty does not agree to such proposal (or does not provide a written
response) within three Exchange Business Days following such notice. If a
Conversion Date occurs prior to such third Exchange Business Day or prior to the
Early Termination Date designated by Seller as a result of such Amendment Event,
the “Indenture” shall be deemed to be the Indenture as in effect immediately
prior to the effectiveness of any such Amendment Event.
     “Amendment Event” means, for any Transaction, that Counterparty amends,
modifies, supplements or waives any term of the Indenture for such Transaction
or the Convertible Notes for such Transaction governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to conversion of the Convertible Notes for such
Transaction (including changes to the Conversion Rate, conversion price,
conversion settlement dates or conversion conditions), or any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Notes for such Transaction to amend, in each case without the
prior consent of Seller, such consent not to be unreasonably withheld.
          (ii) Notwithstanding anything to the contrary in this Master
Confirmation, for any Transaction, in respect of the Convertible Notes that are
converted in compliance with the Make-Whole Provisions of the Indenture, the
delivery of a “Conversion Notice” (as defined in the Indenture) to Counterparty
relating to such Convertible Notes shall constitute an Additional Termination
Event hereunder with respect to the number of Units relating to such number of
Convertible Notes in USD 1,000 principal amount set forth in such “Conversion
Notice.” Upon receipt of such “Conversion Notice”, Counterparty shall promptly
(but in any event no later than the Notice Deadline of such “Conversion Notice”)
forward such “Conversion Notice” (along with information with respect to such
conversion described above opposite the caption “Notice of Exercise” above) to
Citi and upon receipt thereof, Citi shall promptly designate an Exchange
Business Day as an Early Termination Date (such date to occur on or as closely
as practicable, in the Calculation Agent’s commercially reasonable judgment, to
the final day of the “Observation Period” for the conversion of the relevant
Convertible Notes) with respect to all or a portion of such Transaction, as the
case may be, corresponding to such number of Units. As a result of the
occurrence of an Additional Termination Event as described in this clause (ii),
any payment hereunder shall be calculated by the Calculation Agent pursuant to
Section 6 of the Agreement; provided that, for the purposes of such calculation,
(A) Counterparty shall be the sole Affected Party with respect to such
Additional Termination Event, (B) Citi shall be the party entitled to designate
an Early Termination Date pursuant to Section 6(b) of the Agreement; and (C) for
the avoidance of doubt, in determining the amount payable pursuant to Section 6
of the Agreement, the Calculation Agent shall take into account (i) the time
value of this Transaction assuming an Expiration Date occurring on the “Stated
Maturity Date” (as defined in the Indenture for such Transaction), without
regard to any requirement for the occurrence of a Conversion Date or delivery of
a Notice of Exercise as conditions to the exercise of the Units and (ii) shall
not take into account any adjustments to the Unit Entitlement that result from
corresponding adjustments to the Conversion Rate pursuant to the Make-Whole
Provisions of the Indenture. Notwithstanding the foregoing, (x) in case of a
partial termination, an Early Termination Date shall be designated in respect of
a Transaction having terms

12



--------------------------------------------------------------------------------



 



identical to this Transaction and a number of Units equal to the terminated
portion, and such Transaction shall be the only Terminated Transaction, and
(y) if any amount is payable by Citi to Counterparty in connection with such
Additional Termination Event, payment of such amount shall be satisfied by
delivery by Citi to Counterparty of an amount of cash and/or a number of Shares
or Termination Delivery Units, in such percentages as notified to Citi in
writing at the time the relevant “Conversion Notice” is forwarded by
Counterparty to Citi, such that the aggregate value of such cash, Shares and/or
Termination Delivery Units, determined by the Calculation Agent in good faith
and in a commercially reasonable manner, is equal to the amount payable by Citi
to Counterparty in connection with such Additional Termination Event.
          (f) Status of Claims in Bankruptcy. Citi acknowledges and agrees that
this Master Confirmation, together with any Confirmation, is not intended to
convey to Citi rights with respect to any Transaction that are senior to the
claims of common stockholders in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Citi’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to any Transaction; and provided,
further, that nothing herein shall limit or shall be deemed to limit Citi’s
rights in respect of any transactions other than the Transactions.
          (g) No Collateral. Notwithstanding any provision of this Master
Confirmation, any Confirmation or the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Counterparty under the
Transactions are not secured by any collateral. Without limiting the generality
of the foregoing, if this Master Confirmation, the Agreement or any other
agreement between the parties includes an ISDA Credit Support Annex or other
agreement pursuant to which Counterparty collateralizes obligations to Citi,
then the obligations of Counterparty hereunder will not be considered to be
obligations under such Credit Support Annex or other agreement pursuant to which
Counterparty collateralizes obligations to Citi, and any Transactions hereunder
shall be disregarded for purposes of calculating any Exposure, Market Value or
similar term thereunder.
          (h) Delegation of Share Delivery to Affiliates. Citi has the right to
delegate any or all of its rights and obligations under a Transaction to deliver
or accept delivery of Shares to any of its Affiliates; provided that
Counterparty shall have recourse to Citi in the event of failure by the assignee
to perform any of such obligations hereunder. Notwithstanding the foregoing, the
recourse to Citi shall be limited to recoupment of Counterparty’s monetary
damages and Counterparty hereby waives any right to seek specific performance by
Citi of its obligations hereunder. Such failure after any applicable grace
period shall be deemed to be an Additional Termination Event, such Transaction
shall be the only Affected Transaction and Citi shall be the only Affected
Party.
          (i) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CITI HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION HEREUNDER OR THE ACTIONS OF CITI
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
          (k) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S.

13



--------------------------------------------------------------------------------



 



tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.
          (l) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code (Title 11 of the United States Code, as
amended) (the “Bankruptcy Code”) and a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code; (ii) the Agreement to be a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code; (iii) a party’s right to
liquidate, terminate or accelerate any Transaction, offset, net or net out
termination values, payment amounts or other transfer obligations, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” within the meaning of Sections
555, 560 and 561 of the Bankruptcy Code; (iv) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to each Transaction to constitute “margin payments” and “transfers”
“under” or “in connection with” each Transaction and the Agreement, in each case
within the meaning of the Bankruptcy Code; and (v) all payments or deliveries
for, under or in connection with each Transaction, all payments for the Shares
and the transfer of such Shares to constitute “settlement payments” and
“transfers” “under” or “in connection with” each Transaction and the Agreement,
in each case within the meaning of the Bankruptcy Code.
          (m) Extension of Settlement. Citi may postpone any Potential Exercise
Date or any other date of valuation or delivery by Citi, with respect to some or
all of the relevant Units (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Citi determines, in its
reasonable discretion, that such extension is reasonably necessary or advisable
to preserve Citi hedging activity hereunder in light of existing liquidity
conditions or to enable Citi to effect purchases of Shares in connection with
its hedging or settlement activity hereunder in a manner that would, if Citi
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal and regulatory requirements or with related internal
policies or procedures of Citi.
          (n) Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Citi’s hedging activities hereunder, Citi reasonably determines that
it would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Citi on the Settlement Date
for the Transaction, Citi may, by notice to the Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:
     (i) in such notice, Citi will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of such “Observation Period,” as defined in
the Indenture) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and
     (ii) the aggregate number of Shares that Citi will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Citi would otherwise be required to deliver on such
Nominal Settlement Date.
          (o) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Citi a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Units Equity Percentage as determined on such day is (i) equal
to or greater than 8.0% and (ii) greater by 0.5% than the Units Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater by 0.5% than the Units Equity
Percentage as of

14



--------------------------------------------------------------------------------



 



the date hereof). The “Units Equity Percentage” as of any day is the fraction
the numerator of which is the aggregate Number of Shares for all Transactions
hereunder and the denominator of which is the number of Shares outstanding on
such day. Counterparty agrees to indemnify and hold harmless Citi and its
Affiliates and their respective officers, directors and controlling persons
(each, a “Section 16 Indemnified Person”) from and against any and all losses
(including losses relating to Citi’s hedging activities as a consequence of
becoming, or of the risk of becoming, subject to the reporting and profit
disgorgement provisions of Section 16 of the Exchange Act, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to any
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty’s failure to provide Citi
with a Repurchase Notice on the day and in the manner specified in this
paragraph (o), and to reimburse, upon written request, each such Section 16
Indemnified Person for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of such Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to such Section 16 Indemnified
Person to represent such Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that such Section 16 Indemnified Person
fails to promptly notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (i) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(ii) shall not, in any event, relieve Counterparty from any liability that it
may have otherwise than on account of this paragraph (o). Counterparty shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of each
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by any
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of each such Section 16 Indemnified Person from all
liability on claims that are the subject matter of such proceeding on terms
reasonably satisfactory to each such Section 16 Indemnified Person. If the
indemnification provided for in this paragraph (o) is unavailable to a
Section 16 Indemnified Person or insufficient in respect of any losses, claims,
damages or liabilities referred to therein, then Counterparty, in lieu of
indemnifying such Section 16 Indemnified Person thereunder, shall contribute to
the amount paid o r payable by such Section 16 Indemnified Person as a result of
such losses, claims, damages or liabilities. The remedies provided for in this
paragraph (o) are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Section 16 Indemnified Person at law or in
equity. The indemnity and contribution agreements contained in this paragraph
(o) shall remain operative and in full force and effect regardless of the
termination of any Transaction.
          (p) Early Unwind. In the event the sale of Convertible Notes for any
Transaction hereunder is not consummated with the initial purchasers thereof for
any reason by the close of business in New York City on the Early Unwind Date
set forth in the Confirmation for such Transaction, such Transaction shall
automatically terminate on such Early Unwind Date and (i) such Transaction and
all of the respective rights and obligations of Citi and Counterparty under such
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date. The purchase price
paid by Counterparty shall be Citi’s actual cost of such Shares and derivatives
as Citi informs Counterparty and shall be paid in immediately available funds on
such Early Unwind Date.
          (q) Registration. Counterparty hereby agrees that if the Shares (the
“Hedge Shares”) acquired by Citi for the purpose of hedging its obligations
pursuant to the Transaction, in Citi’s good faith and

15



--------------------------------------------------------------------------------



 



reasonable judgment, cannot be sold in the U.S. public market by Citi without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Citi to sell the Hedge Shares in a registered offering,
make available to Citi an effective registration statement under the Securities
Act to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Citi and Counterparty, substantially in the
form of an underwriting agreement for a registered secondary offering,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities, (C) provide disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to Citi,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Citi a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided that if Citi, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) of this section shall apply at the
election of Counterparty; (ii) in order to allow Citi to sell the Hedge Shares
in a private placement, enter into a private placement agreement substantially
similar to private placement Underwriting Agreements customary for private
placements of equity securities, in form and substance satisfactory to Citi and
Counterparty, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Citi, due diligence
rights (for Citi or any designated buyer of the Hedge Shares from Citi),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Citi (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Citi for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Citi at the price displayed under the heading “Bloomberg VWAP” on Bloomberg page
PHH.N <equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a volume-weighted method) on such Exchange Business
Days, and in the amounts, requested by Citi; provided, that, for the avoidance
of doubt, Counterparty shall not be required to purchase the Hedge Shares
pursuant to this clause (iii) unless it makes the election to do so hereunder.
          (r) Conversion Rate Adjustments. Counterparty shall provide to Citi
written notice (such notice, a “Conversion Rate Adjustment Notice”),
concurrently with a public announcement of any transaction or event (a
“Conversion Rate Adjustment Event”) (and at least five Scheduled Trading Days
(as such term is defined in the Indenture) prior to the date the related
adjustment to the Conversion Rate (as such term is defined in the Indenture)
would be effective under the Indenture) that is reasonably expected to lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
which Conversion Rate Adjustment Notice shall set forth the new, adjusted
Conversion Rate after giving effect to such Conversion Rate Adjustment Event
(the “New Conversion Rate”). In connection with the delivery of any Conversion
Rate Adjustment Notice to Citi, if prior to public announcement,
(x) Counterparty shall, concurrently with or prior to such delivery, publicly
announce and disclose the Conversion Rate Adjustment Event or (y) Counterparty
shall, concurrently with such delivery, represent and warrant that the
information set forth in such Conversion Rate Adjustment Notice does not
constitute material non-public information with respect to Counterparty or the
Shares.
          (s) Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the
Equity Definitions is hereby amended by (1) deleting from the fourth line
thereof the word “or” after the word “official” and inserting a comma therefor,
and (2) deleting the semi-colon at the end of subsection (B) thereof and
inserting the following words therefor “or (C) at Citi’s option, the occurrence
of any of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA
Master Agreement with respect to that Issuer.”
          (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Citi may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

16



--------------------------------------------------------------------------------



 



          (t) Amendment. If the Initial Purchasers (as defined in the Purchase
Agreement) exercise their right to purchase additional Convertible Notes as set
forth therein (the “Additional Convertible Notes”), then on the closing date for
the purchase and sale of the Additional Convertible Notes, (i) the Number of
Units will be automatically increased by additional Units (the “Additional
Units”) equal to the number of Additional Convertible Notes in denominations of
USD 1,000 principal amount purchased pursuant to such exercise by the Initial
Purchaser affiliated with Citi; and (ii) Counterparty shall pay to Citi, on the
closing date for such Additional Convertible Notes, an additional premium in USD
equal to the product of the Additional Units and a fraction, the numerator of
which is the Premium and the denominator of which is the Number of Units (prior
to any such increase).
           12. Addresses for Notice:

         
 
  If to Citi:   Citibank, N.A.
 
      390 Greenwich Street
 
      New York, NY 10013
 
      Attention: Equity Derivatives
 
      Facsimile: (212) 723-8328
 
      Telephone: (212) 723-7357
 
       
 
  with a copy to:   Citibank, N.A.
 
      250 West Street, 10th Floor
 
      New York, NY 10013
 
      Attention: GCIB Legal Group—Derivatives
 
      Facsimile: (212) 816-7772
 
      Telephone: (212) 816-2211
 
       
 
  If to Counterparty:   PHH Corporation
 
      3000 Leadenhall Road,
 
      Mt. Laurel New Jersey 08054
 
      Fax: (856) 917-4278
 
      Attention: Treasurer
 
       
 
  with a copy to:   Wm. David Chalk, Esq.,
 
      DLA Piper US LLP
 
      6225 Smith Avenue
 
      Baltimore, Maryland 21209-3600,
 
      Fax: (410) 580-3120

           13. Accounts for Payment:

         
 
  To Citi:   Citibank, N.A.
 
      ABA #021000089
 
      DDA 00167679
 
      Ref: Equity Derivatives
 
       
 
  To Counterparty:   JP Morgan Chase
 
      ABA 021 000 021
 
      PHH Corporation
 
      Account number 323018688

            14. Delivery Instructions:
          Unless otherwise directed in writing, any Share to be delivered
hereunder shall be delivered as follows:

17



--------------------------------------------------------------------------------



 



         
 
  To Counterparty:   Counterparty to advise.

18



--------------------------------------------------------------------------------



 



            Yours sincerely,

CITIBANK, N.A.
      By:   /s/ Jason Shrednick         Name:   Jason Shrednick        Title:  
Authorized Signatory     

          Confirmed as of the date first above written:

PHH CORPORATION
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Vice President & Treasurer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIRMATION

     
Date:
  March 27, 2008
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  Citibank, N.A. (“Citi”)
 
   
Facsimile:
  (212) 615-8985
 
    Transaction Reference Number:

          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Convertible Bond Hedging Transactions between Citibank, N.A. and PHH
Corporation dated as of March 27, 2008 (as amended from time to time, the
“Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates is
entered into as part of an integrated hedging transaction of the Convertible
Notes pursuant to the provisions of Treasury Regulation Section 1.1275-6.
          3. The particular Transaction to which this Confirmation relates shall
have the following terms:

         
Trade Date:
  March 27, 2008
 
       
Effective Date:
  The closing date for the initial issuance of the Convertible Notes
 
       
Premium:
  USD 13,587,900
 
       
Premium Payment Date:
  The Effective Date
 
       
Convertible Notes:
  4.0% Convertible Senior Notes due 2012, offered pursuant to an Offering
Memorandum to be dated as of March 27, 2008 and issued pursuant to the
Indenture.
 
       
Number of Units:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.

A-1



--------------------------------------------------------------------------------



 



         
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Unit Entitlement.
 
       
Applicable Percentage:
  30%
 
       
Number of Shares:
  The product of the Number of Units, the Unit Entitlement and the Applicable
Percentage.
 
       
Expiration Date:
  April 15, 2012
 
       
Unit Entitlement:
  As of any date, a number of Shares per Unit equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture).
 
       
Indenture:
  Indenture to be dated as of April 2, 2008 by and between Counterparty and The
Bank of New York, as trustee, pursuant to which the Convertible Notes are to be
issued. For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of the Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties.
 
       
Net Share Provision:
  Section 5.04(a)(ii) and Section 5.04(b) (without duplication) of the Indenture
 
       
Excluded Provisions:
  Sections 5.06(g), 5.02 and 5.17 of the Indenture
 
       
Dilution Provisions:
  Sections 5.06(a), (b), (c), (d), (e) and (i) of the Indenture
 
       
Merger Provision:
  Section 5.12 of the Indenture
 
       
Tender Offer Provision:
  Section 5.12 of the Indenture
 
       
Make-Whole Provisions:
  Section 5.02(a) of the Indenture
 
       
Early Unwind Date:
  April 2, 2008, or such later date as agreed by the parties hereto.

A-2



--------------------------------------------------------------------------------



 



          3. Counterparty hereby agrees (a) to check this Confirmation promptly
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing correctly sets forth the terms
of the agreement between us with respect to the particular Transaction to which
this Confirmation relates, by manually signing this Confirmation and providing
any other information requested herein or in the Master Confirmation and
immediately returning an executed copy to Confirmation Unit via 212-615-8985.
Hard copies should be returned to Citibank, N.A., 333 West 34th Street, 2nd
Floor, New York, New York 10001, Attention: Confirmation Unit.

            Yours sincerely,

CITIBANK, N.A.
      By:           Name:           Title:        

          Confirmed as of the date first above written:

PHH CORPORATION
      By:           Name:           Title:          

 